Title: To James Madison from Charles D. Coxe, 8 September 1807
From: Coxe, Charles D.
To: Madison, James



Dupte.
Sir,
Tunis September 8th: 1807.


Shortly after the departure of Consul General Lear from this Regency, I did myself the honor to address You by a Danish Vessel bound to Leghorn, the Captain of which having lately returned to this place, informs me that being chased by a vessel of war, he threw my letters overboard with the rest.  The substance of what I wrote by that opportunity, was merely to inform you that Mr. Lear had advanced me one half year’s Salary in Cash, & had left with me besides, two letters of credit subject to my drafts vizt. one on Messrs: Degen,Purviance & Co: Leghorn for$2000one Do: on Wm. Higgins Esq: Malta for"1500These sums to be drawn for, as occasion requires for the current expences of this Consulate.
Since my last, the Tunisian army has returned without attempting the investment of Constantine, and no military operations of any consequence have, as I can hear, been undertaken either on the side of this Regency, or that of Algiers.  The recent victory gained by the Bey’s Troops, has not led, as was expected, to any immediate amicable arrangement; hostile intentions we hear, are still entertained by Algiers, tho’ it is thought that this Government will be enabled eventually to effectuate an honorable peace.  I have the honor to remain, Sir, With great respect & Consideration, Your Most Obt: Humbl: Serv

C: D: Coxe


P. S.  Consul General Lear on leaving Tunis assured me of his confidence & led me to expect that he would recommend me to The President for this Consulate; and advised me also to write to you on the Subject, which I did accordingly under date of 15. April by way of Malta.  It is now Six months since Mr. Lear’s departure, & I have not yet had the honor to receive any communication from your office; which makes me fear that several of my letters have miscarried.
I am happy in possessing the respect & good will of The Prince & his minister, but The Presidents Commission would naturally render my situation more respectable.  With sentiments of great respect I remain Sir, Yr mo: Obedt. hle. servt:

C: D: Coxe


